Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 12/04/2020.
Claims 16-30 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020, 01/25/2021 has been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 16-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patented Case No. 10,887,249 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 16-30 of the current application perform the same steps or limitations recited by claims 1-21 of U.S. Patented Case No. 10,887,249 B2 as detailed below by the examiner.  

Claim 16-30
Current Application
Claim 1-21
Patent Case No. 10,887,249 B2
Claim 16: A method comprising: 
creating, by a processor of a resource provider of a network device, a resource registration request that requests a management controller to allocate a resource object in a data model, the resource registration request comprising:
an indication to join the resource object to a public resource tree in the data model at a location along a path of the public resource tree, and a first resource object identifier of the resource object; 
causing, by the processor of the resource provider, the management controller to allocate the resource object such that the allocated resource object is joined to the public resource tree, 
wherein causing the management controller to allocate the resource object includes sending the resource registration request to the management controller,
wherein the allocating of the resource object includes determining a system the resource registration request originated from, 
augmenting the first resource object identifier based on information identifying the system in which the resource provider is contained to produce an augmented resource object identifier that refers to the resource provider in the system, and assigning the augmented resource object identifier to the allocated resource object.
Claim 1. A method comprising:
creating, by a processor of a resource provider of a network device, a resource registration request that requests a management controller to allocate a resource object in a data model, the resource registration request comprising:
an indication to join the resource object to a public resource tree in the data model at a location along a path of the public resource tree, and
a first resource object identifier of the resource object;
causing, by the processor of the resource provider, the management controller to allocate the resource object such that the allocated resource object is joined to the public resource tree, wherein causing the management controller to allocate the resource object includes sending the resource registration request to the management controller, the allocating of the resource object comprising determining a system the resource registration request originated from, augmenting the first resource object identifier based on information identifying the system in which the resource provider is contained to produce an augmented resource object identifier that refers to the resource provider in the system, and assigning the augmented resource object identifier to the allocated resource object; and
receiving, by the processor of the resource provider from the management controller, a reference to the allocated resource object that is joined to the public resource tree based on adding a linking property to a plurality of resource objects of the public resource tree, the linking property to link the plurality of resource objects to the allocated resource object such that the allocated resource object is discoverable through traversal of the public resource tree.



Examiner’s Note
Independent claims 16 and 22, recite steps for allocating a resource object, and assigning an augmented resource objected identifier to the allocated resource object without producing any 

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Yu et al., US 2011/0173307 A1: Method for Addressing Management Object in Management Tree and Associated Device Management System. 
Kakivaya et al., US 2012/0331122 A1: Organizing Resources into Collection to Facilitate More Efficient and Reliable Resource Access.
Goldick, US 2003/0101300 A1:  Method and System for Locking Multiple Resources in a Distributed Environment.

Conclusion
In the case of amendments, Applicants are respectfully requested to indicate the portions of the specification which dictates the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. C. T./
Examiner, Art Unit 2446

/SHEAN TOKUTA/Primary Examiner, Art Unit 2446